DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is attempting to claim the benefit of prior-filed application No. 15/739,253 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 1 February 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be amended to reflect that method claims are pending.
Specification
The disclosure is objected to because the claim for priority to various applications on page 1, lines 4-10 is improper as there is no chain of copendency between the earlier filed applications and the present application.  The claims for priority must be deleted unless copendency is established.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because in line 30, “including including” needs to be corrected.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the use of a comma instead of a period between the numbers in each formula.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 32, “a container base” should be changed to --the container base-- in order to avoid ambiguity as a container base is set forth in line 2 of the claim.
Regarding claim 1, the last two lines of the claim recite “which outer diameter is the diameter of the circle centered on axis X and including the junction point.”  There is insufficient antecedent basis for the limitations “the center” and “the junction point.”  Also, it is unclear as to the precise location of the “axis X” to give any clear definition to the structural relationship intended to be covered by the claim.
It is suggested that line 6 of claim 1 be amended to recite --defining an inner volume to be filled with a product, and said container has a sidewall which is substantially cylindrical around a container longitudinal axis (X);--.
It is suggested that the last two lines of the be amended to recite “which outer diameter is the diameter of [[the]] a circle centered on the longitudinal axis (X) of the container [[X]] and including [[the]] a junction point that is an inflexion point where the curvature of the diaphragm inverts from the outer portion to the inner portion of the diaphragm.--
Regarding claims 8-10, the recitation of “the radius” renders each claim vague and indefinite as it is unclear if “the radius” should be interpreted as “the radius of curvature” as is set forth in claim 1.  
If the term “radius” is meant to be a radius of a circle then each instance of “the radius” would lack proper antecedent basis and each claim would be vague and indefinite since each claim does not set forth from what reference base point the radius is measured.
If the term “radius” is meant to be a radius of a circle then each claim is vague and indefinite since a diameter is always equal to twice the radius, and the formulas set forth in each claim would make no sense.
Also, the use of the term “the diameter” in each claim is indefinite as it lacks antecedent basis and the claims fail to positively set forth that the outer and inner portions are circular.  Additionally, the claims fail to establish that any portion of the base is circular.  See the suggestions above with regard to claim 1.
Regarding claim 11, the recitation “the outer diameter” and “its inner diameter” each lack proper antecedent basis.  Additionally, the claim fails to establish that the diaphragm is circular.
Regarding claim 14, the recitation in line 1 of “a junction point” is vague and indefinite as it is unclear if the junction point set forth claim 14 is intended to be one and the same as the junction point set forth in claim 1.  It is suggested that “a junction point” be changed to --the junction point--.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Godet et al. (US 2018/0186498 or EP 31094177 or WO 2017/076617).
Since the present application lacks copendency with the earlier filed application 15/739,253, each of the published documents may be used as prior art under 35 USC 102(a)(1) as it was published before the effective filing date of the present application which is the actual filing date of 1 February 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Godet (US 10343832) (hereinafter Godet ‘832) in view of Godet et al. (EP 2851333) (hereinafter Godet ‘333).
Regarding claims 1, 2, 6, 7, 13 and 14, the Godet ‘832 discloses all of applicant’s claimed subject matter with the exception of the container supporting frame including a hollow support ring for engaging the container base, and that the pusher (18), which is move by the actuator (19), moves with respect to and through the container supporting frame.  The Godet ‘333 reference discloses that it is old and well known in the relevant art to provide a container supporting frame (21) including a hollow support ring (23, 28) for engaging the container base (16), and that the pusher (37), which is move by the actuator (29), moves with respect to and through the container supporting frame (21).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Godet ‘832 method by having incorporated a container supporting frame including a hollow support ring for engaging the container base, and that the pusher (18), which is move by the actuator (19), moves with respect to and through the container supporting frame, as taught by Godet ‘333, in order to support the container during the inverting of the container base.  
Regarding claims 8-12, to the extent that the formulas set forth in each claim are not disclosed by Godet ‘832 or Godet ‘333, a skilled artisan would have easily been able to have modified the shape of the container base inner and outer portions in order to satisfy the formulas as merely a choice of design.  Since it is known to change the shape of the container base to accommodate various desire inverting behaviors, any change in the shape of the container base in order to satisfy the formulas set forth in the claims would have been easily accomplished by a skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods of changing the shape of the base of a container.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 September 2022